Citation Nr: 0500686	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-10 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 20 percent for residuals of a right ankle injury, with a 
fracture of the medial malleolus and degenerative changes.

2.  Entitlement to service connection for erectile 
dysfunction, including as secondary to service-connected 
diabetes mellitus.

3. Entitlement to service connection for diabetic 
retinopathy, including as secondary to service-connected 
diabetes mellitus.

4.  Entitlement to service connection for a low back 
disorder, including as secondary to service-connected 
residuals of a right ankle injury.

5.  Entitlement to service connection for skin cancer, 
including as secondary to Agent Orange exposure.

6.  Entitlement to service connection for bilateral hearing 
loss.

7.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had honorable active service from March 1970 to 
October 1971.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from August 2000, April 2001, April 2002, 
and January 2003 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The August 2000 rating decision denied service 
connection for skin cancer, to include as secondary to Agent 
Orange exposure.  The April 2001 rating decision granted 
service connection for residuals of a right ankle injury and 
assigned a 20 percent disability evaluation, effective from 
November 17, 1999.  The April 2002 rating decision confirmed 
and continued the disability evaluation for the veteran's 
right ankle disorder and denied service connection for a low 
back disorder, including as secondary to the service-
connected right ankle disorder.  And, the January 2003 rating 
decision denied entitlement to service connection for 
erectile dysfunction and diabetic retinopathy, including as 
secondary to service-connected diabetes mellitus, as well as 
denied entitlement to service connection for bilateral 
hearing loss and tinnitus.  

The veteran has continued to appeal the rating assigned for 
his right ankle disorder, requesting a higher disability 
evaluation than was assigned.  See Fenderson v. West, 12 
Vet. App. 119 (1999) (when the veteran appeals the initial 
rating assigned for his disability, just after establishing 
his entitlement to service connection for it, VA must 
consider his claim in this context - which includes 
determining whether he is entitled to a "staged" rating to 
compensate him for times since filing his claim when his 
disability may have been more severe than at other times 
during the pendency of his appeal).  See also AB v. Brown, 
6 Vet. App. 35, 39 (1993) (a veteran is presumed to be 
seeking the highest possible rating, unless he expressly 
indicates otherwise).  

Unfortunately, further development is required on the 
veteran's claim of entitlement to an increased disability 
rating for his residuals of a right ankle disorder and claims 
of entitlement to service connection for bilateral hearing 
loss, tinnitus, and skin cancer, including as secondary to 
Agent Orange exposure, before actually deciding these 
appeals.  So, for the reasons explained below, these claims 
are being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims and apprised of whose 
responsibility-his or VA's, it was for obtaining the 
supporting evidence, and all relevant evidence necessary for 
an equitable disposition of his appeal has been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed diabetic retinopathy during 
or as a result of his service in the military, including on 
account of his already service-connected diabetes mellitus.

3.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed erectile dysfunction during 
or as a result of his service in the military, including on 
account of his already service-connected diabetes mellitus.

4.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed a low back disorder during 
or as a result of his service in the military, including on 
account of his already service-connected residuals of a right 
ankle injury.


CONCLUSION OF LAW

1.  The veteran's diabetic retinopathy was not incurred or 
aggravated during service, and is not proximately due to or 
the result of his service-connected diabetes mellitus.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309, 3.310 (2004).

2.  The veteran's erectile dysfunction was not incurred or 
aggravated during service, and is not proximately due to or 
the result of his service-connected diabetes mellitus.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309, 3.310 (2004).

3.  The veteran's low back disorder was not incurred or 
aggravated during service, and is not proximately due to or 
the result of his service-connected residuals of a right 
ankle injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The April 2002 and 
January 2003 rating decisions appealed, the February 2003 and 
June 2003 statements of the case, and the September 2003 
supplemental statement of the case, as well as the November 
2001, October 2002, and November 2002 letters to the veteran, 
notified him of the evidence considered and the pertinent 
laws and regulations.  The RO also indicated it would review 
the information of record and determine what additional 
information was needed to process his claims.  And the 
November 2001, October 2002, and November 2002 letters, 
in particular, apprised him of the type of information and 
evidence needed from him to support his claims, what he could 
do to help in this regard, and what VA had done and would do 
in obtaining supporting evidence.  See, e.g., 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  This 
type of notice is what is specifically contemplated by the 
VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  In this 
regard, the veteran's service medical records, VA medical 
records, and private medical records have been obtained.  In 
addition, he was provided several opportunities to submit 
additional evidence in support of his claims - including 
following the RO's November 2001, October 2002, and November 
2002 letters.  However, there is no indication that other 
evidence, specifically pertaining to his claims on appeal, 
needs to be obtained.  So the Board finds that the duty to 
assist has been satisfied and the case is ready for appellate 
review.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

In addition, the November 2001, October 2002, and November 
2002 letters apprising the veteran of the provisions of the 
VCAA were sent prior to adjudicating his claims of 
entitlement to service connection in April 2002 and January 
2003.  So there was due process compliance with the holding 
and mandated sequence of events specified in a recent 
precedent decision.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004) ("Pelegrini II"), where the United States Court 
of Appeals for Veterans Claims (Court) vacated its previous 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
("Pelegrini I").  See also VAOGCPREC 7-2004 (July 16, 2004) 
discussing the Court's holding in Pelegrini II.  In Pelegrini 
II, just as in Pelegrini I, the Court held, among other 
things, that VCAA notice must be provided to a claimant 
before an initial unfavorable decision by the agency of 
original jurisdiction (AOJ) on the claim.  Id.  The AOJ in 
this case is the RO in Columbia, and the RO did just that.  
Consequently, there is no issue insofar as the timing of the 
VCAA notice.  And the content of the VCAA notice is 
sufficient for the reasons stated above.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also 
VAOPGCPREC 16-92 (July 24, 1992).

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the November 2001, October 2002, and 
November 2002 VCAA notice letters that were provided to the 
veteran do not contain the precise language specified by the 
Pelegrini II Court in its description of the "fourth 
element" of the VCAA notification requirement, the Board 
finds that the veteran was otherwise fully notified of the 
need to give VA any evidence pertaining to his claim.  And as 
indicated in VAOPGCPREC 7-2004, VA need not use any magical 
language in conveying this message to him.  Moreover, another 
recent precedent opinion of VA's General Counsel it was held 
that the language in Pelegrini I, which is similar to the 
language in Pelegrini II, stating that VA must request all 
relevant evidence in the claimant's possession was mere 
dictum and, thus, not binding.  See VAOGCPREC 1-2004 (Feb. 
24, 2004) (the Court's statements in Pelegrini I that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA).  
The Board is bound by the precedent opinions of VA's General 
Counsel, as the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

With respect to the VCAA letters of November 2001, October 
2002, and November 2002, the veteran was requested to respond 
within 60 days (the November 2001 letter) and 30 days (the 
October and November 2002 letters), but was informed that he 
had up to one year to submit evidence.  And, it has been more 
than one year since the November 2002 letter.  Nonetheless, 
on December 16, 2003, the President signed H.R. 2297, the 
Veterans Benefits Act of 2003 (the Act).  Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  Section 701 of the Act contains amendments to 38 
U.S.C.A. §§ 5102 and 5103, the provisions of law that deal 
with VA's duties to notify and assist claimants.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  In addition, service connection 
also is permissible for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain conditions will be presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary, however.

If, however, there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  But 
medical evidence is required to show this secondary cause-
and-effect relationship; mere lay opinion will not suffice.  
See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).  In 
addition, service connection is permitted for aggravation of 
a non-service-connected disability caused by a service-
connected condition.  See Allen v. Brown, 7 Vet. App. 439, 
448 
(". . . when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability . . . over and above 
the degree of disability existing prior to the 
aggravation.").

A January 1970 Report of Medical Examination indicates that 
the veteran's eyes, pupils, and ocular motility were normal, 
as was an ophthalmoscopic evaluation.  His distance vision 
was 20/25 bilaterally.  In addition, clinical evaluations of 
the veteran's genitourinary system, spine, and 
musculoskeletal system were normal.

An October 1971 Report of Medical Examination indicates that 
the veteran's eyes, pupils, and ocular motility were normal, 
as was an ophthalmoscopic evaluation.  His distance vision 
was 20/20 bilaterally.  Clinical evaluations of the veteran's 
genitourinary system, spine, and musculoskeletal system were 
normal.

Private medical records from R. E. Flandry, M.D., dated 1991 
through 1993, indicate that the veteran complained of sharp 
pains across his back upon twisting or turning, with 
occasional numbness in his legs upon prolonged sitting or 
standing.  X-rays and EMG studies showed a herniated disc on 
the left side and a right S1 radiculopathy.  Physical 
examination showed marked wasting of the right calf muscle 
and absence of right ankle jerk.  Straight leg raising was 
negative.  Dr. Flandry noted that the veteran had a work-
related back injury in September 1989, which resulted in 
degenerative disc disease.  In September 1993, the veteran 
complained a painful right ankle, and there was pain on range 
of motion of the ankle.

A February 1999 MRI report from Piedmont Imaging indicates 
that the veteran fell in January 1999, and that he complained 
of lower back and bilateral leg pain, mostly left-sided, with 
associated numbness.  The MRI showed degenerative disc 
disease and canal stenosis at L4-5 and L5-S1, broad-based 
central disc protrusion at L4-5 with mild posterior 
indentation of the anterior thecal sac, small left 
paracentral disc extrusion at the L5-S1 level causing 
apparent compression of the underlying left S1 nerve root as 
it originates from the thecal sac, and bilateral neural 
foraminal stenosis at L5-S1 due to uncovertebral joint 
hypertrophy and a superimposed small bulging disc, which 
caused effacement of the exiting L5 nerve roots.

A November 1999 VA medical record indicates that the veteran 
reported a history of herniated discs at L4, L5, and S1; 
arthritis of the right ankle; and degenerative disc disease.  

A February 2000 VA medical record indicates that the veteran 
reported a history of a fractured ankle, spinal stenosis, and 
degenerative joint disease.  Following examination, the 
diagnoses were old medial malleolar fracture and degenerative 
joint disease of the ankle.

A March 2000 diagnostic evaluation by the Carolinas Center 
for Advanced Management of Pain indicates that the veteran 
reported chronic spinal and lower extremity pain.  The 
veteran also reported lumbar spine injuries at work in 1990 
and 1999, and that he had intermittent lower back pain 
between those injuries.  He complained of acute exacerbation 
of pain and physical dysfunction since his 1999 injury.  The 
provider reviewed medical records indicative of degenerative 
disc disease and canal stenosis at L4-5 and L5-S1, central 
disc protrusion at L4-5, and disc herniation at L5-S1.

A May 2000 VA examination report states that the veteran 
complained of right ankle pain, swelling, and occasional 
instability.  X-rays showed a nonunion of the medial 
malleolus fracture with arthritis of the ankle joint.  No 
instability was found upon examination.

A November 2000 VA medical record indicates that the veteran 
complained of back and ankle pain.  Following physical 
examination, the assessment was degenerative joint disease of 
the lumbar spine and right ankle.

A February 2001 VA orthopedic clinical note indicates that 
the veteran complained of right ankle pain.  Following an 
examination, he was assessed right ankle pain with nonunion 
of a medial malleolus fracture or an ossification of a medial 
malleolus avulsion.

A June 2001 VA history and physical noted that the veteran 
had degenerative disc disease at L4-5 and S1, with a mild 
herniated nucleus pulposus at L4-5 and neuroforamen stenosis 
at L5-S1, as well as an incomplete union of a fractured right 
ankle.  The veteran complained of chronic back, right knee, 
and right ankle pain.  Physical examination showed decreased 
range of motion of the back, without costovertebral angle 
tenderness.  There was also atrophy of the right thigh 
muscles and tenderness at the joint line of the right knee, 
but no edema or cyanosis of the lower extremities.  Vision 
examination showed that the veteran's pupils were equal, 
round, and reactive to light and accommodation.  His 
extraocular muscles were intact and his sclerae and 
conjunctivae were normal.  Diagnoses included degenerative 
disc disease of the lumbosacral spine and degenerative joint 
disease of the right ankle and knee.  

An August 2001 VA treatment note indicates that the veteran 
complained mostly of right ankle pain.  The examining 
provider noted that, upon request by the veteran, he was 
adding a note to the veteran's file regarding some atrophy of 
the right gastrocnemius-soleus complex when compared with the 
left leg, which the examining provider noted may have been 
due to disuse secondary to the veteran's right ankle pain.  
The examining provider also noted that the veteran reported a 
history of low back problems.  Other August 2001 VA treatment 
note indicates that the veteran had a pain disorder 
associated with psychological factors and a general medical 
condition.

A September 2001 VA treatment note indicates that the veteran 
complained of low back and right ankle pain, as well as eye 
pain, right worse than left.  Another September 2001 VA 
medical record indicated that the veteran's pain disorder was 
associated with psychological factors, including chronic 
PTSD, dysthmia, and anxiety.

The veteran was provided with a VA diabetes mellitus 
examination in December 2001.  According to the report, the 
veteran reported a history of being diagnosed with diabetes 
in approximately May 2001, following routine blood tests; a 
history of right ankle arthritis and low back pain, which 
limited his activities; and blurred vision "secondary to [a] 
sugar problem."  The veteran related that he had not seen an 
ophthalmologist and that he was not on medication for his 
diabetes, but that he followed a diet.  Physical examination 
showed that the veteran's bilateral conjunctivae and corneas 
were clear.  His pupils were reactive to light and a 
funduscopic examination was negative for diabetic 
retinopathy.  The assessment was non-insulin-dependent 
diabetes mellitus, controlled by diet.

A December 2001 VA joints examination report indicates that 
the veteran reported that he had a history of a right ankle 
fracture, with severe pain and disability of the ankle, which 
caused problems with his back.  The VA examiner noted that 
the veteran's complaints of activity-related tingling and 
numbness in his lower legs, and absence of radiating low back 
pain, suggested a vascular problem, versus a neurogenic back 
problem.  Physical examination showed tenderness to palpation 
of the lumbosacral spine, without paraspinal muscle spasm.  
The veteran had weak effort in his musculoskeletal 
examination, but upon distraction and prompting, he had full 
muscle strength.  An x-ray showed vacuum disk phenomenon, 
mild to moderate L5-S1 disk space narrowing with mild 
spondylosis, and moderate facet arthropathy at L5-S1.

A January 2002 VA treatment record indicates that the veteran 
complained of chronic low back pain and exertional leg pain.  
The assessment was low back pain.

The veteran was afforded another VA diabetes mellitus 
examination in October 2002.  The report states that the 
veteran denied having been diagnosed with diabetic 
retinopathy or kidney, heart, or vascular disease.  He 
reported that he was diagnosed with diabetes in 2001 and had 
a 2-year history of erectile dysfunction.  Examinations of 
the veteran's scalp, heart, lungs, abdomen, and extremities 
were normal.  The assessments included well-controlled 
diabetes, erectile dysfunction, urge incontinence, obesity, 
degenerative joint disease, and peripheral neuropathy. 

A November 2002 VA neurology consultation record indicates 
that the veteran complained of numbness and tingling 
sensations of the legs, back pain since the 1990s, and 
blurred vision bilaterally.  Examination showed right 
inferior quadrantanopia on simultaneous confrontation 
testing.  His pupils were reactive and his extraocular 
muscles were normal.  There was no evidence of diplopia or 
nystagmus, but the veteran complained of blurred images in 
all quadrants of gaze.  He had decreased perception of cold 
on his right side of his face, bilateral temporomanadibular 
joint tenderness, and right facial weakness. Diagnoses 
included putative lacunar infarct, degenerative joint 
disease, chronic pain syndrome, and "diabetes 
mellitus/neuropathy/retinopathy."

A March 2003 VA neurology note indicates that the veteran 
complained of low back pain since 1974.  Upon examination, 
his visual acuity was 20/50-1 in the right eye and 20/30-1 in 
the left eye, corrected.  He had right inferior 
quandrantanopia, reactive pupils, and a lack of smooth 
extraocular movements on horizontal gaze.  There was no 
diplopia or nystagmus, but the veteran complained of blurred 
images.  He had decreased perception of cold on his right 
side of his face, bilateral temporomanadibular joint 
tenderness, and facial asymmetry.  Diagnoses included 
cerebrovascular disease with transient ischemic attacks, by 
history; diabetes mellitus with neuropathy; degenerative 
joint disease of the cervical and lumbosacral spines; and 
chronic pain syndrome.

Additional VA treatment records indicate diagnoses of 
elevated cholesterol, diabetes mellitus, dysthmia, PTSD, a 
pain disorder associated with psychological factors and a 
general medical condition, osteoarthritis, and a malignant 
neoplasm of the skin. 

For the reasons that follow, the Board finds that the 
preponderance of the evidence is against the claims of 
entitlement to service connection for retinopathy and 
erectile dysfunction, to include as secondary to the service-
connected diabetes mellitus.  There is no persuasive medical 
nexus evidence of record indicating or otherwise suggesting 
the veteran's retinopathy or erectile dysfunction were 
incurred during or as a result of his military service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  His service medical 
records are negative for complaints (e.g., relevant 
symptoms), a diagnosis, or treatment of retinopathy or 
erectile dysfunction, as well any related disorders.  His 
service physical examination reports, including his 
separation examination, consistently showed normal vision, 
and that clinical evaluations of his eyes and genitourinary 
system were normal.   Furthermore, his service medical 
records are entirely unremarkable for evidence of any 
complaints or treatment for his eyes while on active duty.  
See 38 C.F.R. § 3.303(a) (service connection requires that 
the facts "affirmatively [show] inception or aggravation . . 
. .").  

Similarly, there is no current medical evidence containing a 
diagnosis of retinopathy or erectile dysfunction.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement to service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.").   While the Board acknowledges that a 
November 2002 VA neurology report lists retinopathy in 
conjunction with a diagnosis of diabetes mellitus, the Board 
points out that the veteran, himself, denied having been 
diagnosed with diabetic retinopathy and that the medical 
evidence does not objectively demonstrate the presence of 
diabetic retinopathy.  Further, the medical evidence of 
record suggests that the veteran's complaints of blurred 
vision may have been related to symptoms of a cerebrovascular 
or neurological disorder.  Similarly, the Board acknowledges 
diagnoses of erectile dysfunction and urge incontinence by 
the October 2002 VA examiner, but the VA examiner failed to 
provide any supporting evidence or rationale indicating this 
generalization applied to the veteran, in particular, other 
than via the veteran's own unsubstantiated assertions and 
history.  See Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) 
(the presumption of credibility is not found to "arise" or 
apply to a statement of a physician based upon an inaccurate 
factual premise or history as related by the veteran).  As 
such, bare conclusions, even ones reached by a health care 
professional, is not probative without a factual predicate in 
the record.  See Miller v. West, 11 Vet. App. 345, 348 
(1998).  See also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence to establish entitlement to 
service connection).  

Furthermore, the Board also finds that the preponderance of 
the evidence is against the claim for service connection for 
low back pain, to include as secondary to service-connected 
residuals of a right ankle injury.  There is no persuasive 
medical nexus evidence of record indicating or otherwise 
suggesting the veteran's low back disorder was incurred 
during or as a result of his military service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  His service medical 
records are negative for complaints (e.g., relevant 
symptoms), a diagnosis, or treatment of a low back disorder.  
His service physical examination reports, including his 
separation examination, consistently showed normal clinical 
evaluations of the veteran's spine and musculoskeletal 
system.  Further, his degenerative disc disease was not 
manifested or diagnosed within the one-year presumptive 
period following his discharge or even for many ensuing 
years.  And there is no objective medical evidence of 
continuity of symptomatology during the intervening years 
after his discharge from service and the initial diagnosis.  
Rather, records show the veteran was not initially diagnosed 
with a low back disorder until 1991, approximately 20 years 
after his service in the military had ended.  

Likewise, medical evidence attempting to support a claim for 
service connection must discuss generic relationships with a 
degree of certainty such that under the facts of a specific 
case there is at least a plausible causality based on 
objective facts rather than on unsubstantiated lay medical 
opinion.  Cf. Wallin v. West, 11 Vet. App. 509, 514 (1998).  
See also Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (the 
Board is not required to accept unsubstantiated or ambiguous 
medical opinions as to the origin of the veteran's disorder).  
In this case, post-service private and VA medical records 
show several significant, intercurrent injuries during the 
intervening years since the veteran's discharge from service, 
including injuries on the job in 1989, 1990, and 1999, with 
acute exacerbations in between.  See 38 C.F.R. § 3.303(b) 
(subsequent, isolated manifestations of a chronic disorder 
are not service connected where they are clearly attributable 
to intercurrent causes).  So despite his contentions to the 
contrary, his low back disorder has been attributed to 
numerous other factors unrelated to his right ankle injury 
and service in the military.  See also Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'" Citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

As a layman, the veteran simply does not have the necessary 
medical training and/or expertise to determine whether he has 
retinopathy related to his service, including to his service-
connected diabetes mellitus, or the cause of his low back 
disorder, including whether it is related to his service-
connected residuals of a right ankle injury.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, too, Savage 
v. Gober 10 Vet. App. at 495-498, indicating that, even in 
situations of continuity of symptomatology after service, 
there still must be medical evidence relating the current 
conditions at issue to that symptomatology.  Id.  Because of 
this, his allegations, alone, have no probative value without 
medical evidence substantiating them.  Consequently, absent 
medical evidence of current disabilities, much less causal 
relationships to his service in the military, service 
connection cannot be granted because the preponderance of the 
evidence is unfavorable.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .").  

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  


ORDER

The claim for service connection for retinopathy, including 
as secondary to the service-connected diabetes mellitus, is 
denied.

The claim for service connection for erectile dysfunction, 
including as secondary to the service-connected diabetes 
mellitus, is denied.

The claim for service connection for low back pain, including 
as secondary to the service-connected residuals of a right 
ankle injury, with fracture of the medial malleolus and 
degenerative changes, is denied.




REMAND

On November 9, 2000, the President signed into law the VCAA.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (2004).  The 
implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA potentially 
applies to all pending claims for VA benefits, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim for 
benefits.  Changes potentially relevant to this particular 
claimant's appeal include the establishment of specific 
procedures for advising him and his attorney of information 
required to substantiate the claim, a broader VA obligation 
to obtain relevant records and advise them of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on the 
claim.

A preliminary review of the claims file does not indicate the 
appellant was properly advised of the changes brought about 
by the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  
The Board realizes that he was provided letters in November 
2001, May 2002, October 2002, and November 2002.  However, in 
all of these letters, the RO failed to provide an explanation 
of the type of information and evidence necessary to 
substantiate his claim of entitlement to an increased 
disability evaluation for residuals of a right ankle injury 
and his claim of entitlement to service connection for skin 
cancer, including as secondary to Agent Orange exposure.  And 
mere notification of the provisions of the VCAA, without a 
discussion of his rights and responsibilities, VA's 
responsibilities, and the necessary evidence to be obtained 
with regard to the specific issue before the Board, 
is insufficient to comply with the VCAA.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

Ordinarily, when, as with regard to the veteran's claim for 
an increased initial rating, VA receives a notice of 
disagreement (NOD), which raises a new issue in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, 38 U.S.C.A. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Here, though, since 
the previous VCAA notice were defective for the reason cited 
above, another VCAA letter must be issued to correct this 
procedural due process problem before the Board can decide 
the case.  See Huston v. Principi, 17 Vet. App. 195 (2003) 
(requiring VA to advise the veteran that evidence of an 
earlier filed claim is necessary to substantiate his claim 
for an earlier effective date).  

As a consequence, the veteran's claim of entitlement to an 
increased disability evaluation for residuals of a right 
ankle injury and his claim of entitlement to service 
connection for skin cancer, including as secondary to Agent 
Orange exposure were certified to the Board without him 
being given appropriate notice of the evidence necessary to 
substantiate his claims, his rights and responsibilities 
under the VCAA, and VA's responsibilities under this law.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (failure 
by the BVA to enforce compliance with the requirements of 38 
U.S.C.A. § 5103(a) for the VA to inform a claimant of the 
information or evidence necessary to substantiate a claim, as 
well as to inform a claimant of which evidence the VA will 
seek to provide and which evidence the claimant is to 
provide, is remandable error).  The Board cannot correct this 
procedural due process defect; rather, the RO must.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Additionally, although the RO obtained some of the veteran's 
VA medical records, it is unclear whether all of his VA 
medical records are on file.  In particular, the Board 
observes that the RO obtained VA medical records dated 
through November 2002 from the VA Medical Centers (VAMC) in 
Spartanburg and Columbia, South Carolina.   However, it does 
not appear that the RO attempted to obtain any additional VA 
treatment records since that time.  Thus, the RO should 
obtain records from November 2002 to the present, from the 
VAMCs, as these records may contain important medical 
evidence or confirmation of his claims.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have 
constructive knowledge of all VA records and such records are 
considered evidence of record at the time a decision is 
made).  See also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) 
("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually before the AOJ, may 
constitute clear and unmistakable error....").  

Likewise, the Board observes that the veteran reported that 
he was awarded Social Security Administration (SSA) 
disability benefits in 1998 or 1999.  According to the 
documents associated with his claims file, he was awarded the 
SSA benefits on the basis of degenerative disc disease.  
However, no records, including his initial award, were 
requested from the SSA.  These records, however, must be 
obtained and associated with the other evidence in the claims 
file.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Board realizes he most recently underwent VA examinations 
in May 2000 and December 2001.  But the reports of those VA 
examinations do not provide the objective clinical findings 
necessary to properly evaluate his service-connected 
residuals of the right ankle injury, with fracture of the 
medial malleolus and degenerative changes, under the Schedule 
for Rating Disabilities.  See 38 C.F.R. §§ 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010, 52575262, 5270-5273 
(2004).  Similarly, the VA examiners also failed to provide 
the necessary clinical findings required to accurately 
determine the severity and manifestations of his residuals, 
such as whether there is loss of muscle strength, substance, 
and endurance, and weakness, fatigue, pain, and 
incoordination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
See, too, 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2004).  Likewise, 
the VA examiners did not provide any objective findings as to 
whether he has subluxation, dislocation, or instability in 
his right ankle.  See VAOPGCPREC 9-98 (Aug. 14, 1998) (a 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59).  See 
also Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed Cir 1997).  
Accordingly, the Board finds that the veteran should be 
afforded an additional VA examination in order to better 
delineate the severity, symptomatology, and manifestations of 
his residuals of a right ankle injury.  See 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at VA health-
care facilities if the evidence of record does not contain 
adequate evidence to decide a claim).  

Additionally, a review of the record discloses that the 
veteran has not been afforded a VA examination to clarify the 
nature, severity, and etiology of his bilateral hearing loss 
and tinnitus.  As indicated earlier, the veteran had verified 
active service from March 1970 to October 1971.  His DD Form 
214 reveals that the veteran military occupational 
specialties were a light weapons infantryman and a wheel 
vehicle mechanic.  A June 2002 VA medical record indicates 
that the veteran reported a 30-year history of hearing loss 
and tinnitus, and the veteran was diagnosed with bilateral 
mild to moderately severe sensorineural hearing loss and 
recommended treatment for tinnitus was noted.  The VA 
audiological evaluation report confirms that the veteran has 
a hearing loss disability sufficient to meet the requirements 
of 38 C.F.R. § 3.385

Accordingly, the Board finds that the veteran should be 
afforded additional VA examinations in order to determine 
nature and etiology of the veteran's hearing loss and 
tinnitus, as well as to assess the severity, symptomatology, 
and manifestations of his service-connected residuals of a 
right ankle injury, with fracture of the medial malleolus and 
degenerative changes.  See 38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain 
an examination of the claimant at VA health-care facilities 
if the evidence of record does not contain adequate evidence 
to decide a claim).  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002).  This 
includes written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his claim of 
entitlement to an increased disability 
evaluation for residuals of a right ankle 
injury and his claim of entitlement to 
service connection for skin cancer, 
including as secondary to Agent Orange 
exposure, and the evidence, if any, the 
RO will obtain for him.  Also advise him 
that he should submit any relevant 
evidence in his possession concerning 
these claims.  See 38 C.F.R. § 3.159(b).  
See also Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002). 

As well, the VCAA notice must apprise the 
appellant of the provisions of this law, 
specifically concerning his claim of 
entitlement to an increased disability 
evaluation for residuals of a right ankle 
injury and his claim of entitlement to 
service connection for skin cancer, 
including as secondary to Agent Orange 
exposure.  The VCAA notification also 
must apprise him of the kind of 
information and evidence needed from him, 
and what he could do to help his claims, 
as well as his and VA's responsibilities 
in obtaining evidence.  And he must be 
given an opportunity to supply additional 
information, evidence, and/or argument in 
response and to identify additional 
evidence for VA to obtain regarding his 
claims.  The RO should then obtain any 
referenced records and associate them 
with the other evidence in the claims 
file.

2.  Obtain the complete records of the 
veteran's treatment at the VAMCs in 
Spartanburg and Columbia, South Carolina 
from November 2002 to the present.

3.  Obtain the veteran's complete SSA 
records and associate this additional 
evidence with his claims file.  The SSA 
records should include, but are not 
limited to, all clinical records and 
examination reports, as well as a copy of 
the notice to the veteran of that 
agency's determination of entitlement to 
such benefits, any hearing transcripts, 
etc.

4.  Schedule the veteran for another VA 
orthopedic examination to ascertain the 
severity and manifestations of his 
service-connected residuals of a right 
ankle injury, with fracture of the medial 
malleolus and degenerative changes.  
Conduct all testing and evaluation needed 
to make this determination.  And the 
examiner should review the results of any 
testing prior to completion of the report 
and should detail the veteran's 
complaints and clinical findings, 
clinically correlating his complaints and 
findings to each diagnosed disorder.  The 
examiner should, if possible, indicate 
what specific symptoms are attributable 
to the service-connected right ankle 
disability.  Please also discuss the 
rationale of all opinions provided.

The examiner should specifically comment 
on the veteran's current level of 
impairment due to his right ankle 
disorder, and identify all joint, 
muscular, and/or neurological residuals.  
Report the range of motion measurements 
for his right ankle, as well as indicate 
what would be the normal range of 
motion.  Provide an objective 
characterization as to whether there is 
any pain, weakened movement, or 
premature or excess fatigability, and 
whether there is likely to be additional 
range of motion loss due to any of the 
following:  (1) pain on use, including 
during flare-ups or repetitive or 
prolonged tasks; (2) weakened movement; 
(3) fatigability; or (4) incoordination.  
If applicable, provide an objective 
characterization of the duration and 
severity of such exacerbations.  
If there is no pain, no limitation of 
motion and/or no limitation of function, 
etc., please indicate this, too.  Does 
the veteran have arthritis in his right 
ankle?  If he does, please provide a 
copy of the radiology report confirming 
X-ray findings of arthritis and discuss 
the extent and etiology of it.  Does he 
have ankylosis?  If so, please also 
indicate the extent of it.  Describe and 
explain any neurological or muscular 
impairment, as well, including whether 
there are objective clinical indications 
of stiffness, absence of laxity, nerve 
or ligament damage, dislocation, and 
instability.   Any indications that the 
veteran's complaints of pain or other 
symptomatology are not in accord with 
the physical findings on examination 
should be directly addressed and 
discussed in the examination report.  

5.  Schedule the veteran for a VA 
examination, including an audiogram and 
Maryland CNC speech recognition test, to 
determine the nature, severity, and 
etiology of any current bilateral hearing 
loss and tinnitus that he may have.  
Review all records associated with the 
claims file.  Conduct all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner.  The examiner 
is then requested to offer an opinion as 
to whether the veteran currently has 
tinnitus and hearing loss recognizable 
for VA purposes pursuant to the 
provisions of 38 C.F.R. § 3.385.   If so, 
the examiner should also offer an opinion 
as to whether the veteran's bilateral 
hearing loss and tinnitus are causally or 
etiologically related to his service 
in the military, including any acoustic 
trauma that he reports he was exposed to 
during service, taking into consideration 
his medical, occupational, and 
recreational history prior to and since 
his active service.  The examiner is 
requested to report complaints and 
clinical findings in detail, and to 
clinically correlate the veteran's 
complaints and findings to each diagnosed 
disorder.  The basis for the examiner's 
opinion should be fully explained with 
reference to pertinent evidence in the 
record.  

7.  Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2003), 
the claims file must be made available to 
the examiner for review in connection 
with each examination.  Each examiner 
should be provided a full copy of this 
remand, and he/she is asked to indicate 
that he or she has reviewed the claims 
folder.  

8.  Then readjudicate the veteran's 
claims in light of any additional 
evidence obtained since issuance of the 
statements of the case (SOC).  If the 
claims continue to be denied, send him 
and his representative a supplemental 
statement of the case (SSOC) and give 
them time to respond to it before 
returning the case to the Board for 
further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The appellant is free to submit any additional evidence 
and/or argument he desires to have considered in connection 
with his current appeal.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  No action is required of him until he is 
notified.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


